Name: 91/553/EEC: Commission Decision of 4 October 1991 approving the French programme of agricultural income aid for farmers in general
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  farming systems;  agricultural policy
 Date Published: 1991-10-29

 Avis juridique important|31991D055391/553/EEC: Commission Decision of 4 October 1991 approving the French programme of agricultural income aid for farmers in general Official Journal L 298 , 29/10/1991 P. 0022 - 0023COMMISSION DECISION of 4 October 1991 approving the French programme of agricultural income aid for farmers in general (91/553/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) N ° 768/89 of 21 March 1989 establishing a system of transitional aids to agricultural income (1), and in particular Article 7 (3) thereof, Having regard to Commission Regulation (EEC) N ° 3813/89 of 19 December 1989 laying down detailed rules for the application of transitional aids to agricultural income (2), as last amended by Regulation (EEC) N ° 1110/91 (3), and in particular Article 10 (3) thereof, Whereas France has notified the Commission of its intention to introduce a programme of agricultural income aid for farmers in general; whereas the Commission approved this programme by Decision 96/606/EEC (4); Whereas on 15 July 1991 France notified the Commission that the actual demand for support under the programme was higher than initially anticipated; whereas the increase provided for in the total amount of aid remains within the limits set by Community law; whereas, therefore, it seems appropriate to authorize the envisaged change and the increase in the sums eligible for Community finance which the authorization implies; Whereas at the same time France notified certain adjustments to the rules of application of the programme; Whereas these increase and adjustments do not change the substance of the approval Decision 90/606/EEC; whereas for reasons of legal clarity it seems nevertheless appropriate to take a new approval decision; Whereas on 19 September 1991, the Management Committee for Agricultural Income Aids was consulted on the measures provided for in this Decision; Whereas on 19 September 1991, the Management Committee was consulted on the maximum amounts that may be charged annually to the Community budget as a result of adopting this Decision, HAS ADOPTED THIS DECISION: Article 1 The programme of agricultural income aid notified to the Commission by France on 12 June 1990, as amended by the communication of 15 July 1991, is hereby approved. Article 2 The maximum amounts that may be charged annually to the Community budget as a result of this Decision shall be as follows: >TABLE>Article 3 Commission Decision 90/606/EEC is hereby revoked. However, any request for aid submitted to the French authorities prior to notification of this Decision may be examined under the conditions provided for in the programme notified on 12 June 1990. Article 4 This Decision is addressed to the Member States. Done at Brussels, 4 October 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ N ° L 84, 29. 3. 1989, p. 8. (2) OJ N ° L 371, 20. 12. 1989, p. 17. (3) OJ N ° L 110, 1. 5. 1991, p. 72. (4) OJ N ° L 320, 20. 11. 1990, p. 26.